Opinion of the court by
On November 8, 1902, the plaintiff in error was indicted in the district court of Dewey county, on the charge of grand larceny. On May 16, 1903, he was tried and convicted of the crime charged in the indictment. On May 22, 1903, motion for a new trial and motion in arrest of judgment were overruled, and the defendant was sentenced to serve a term of four years in the penitentiary. From this judgment and sentence, the defendant appeals. The cause was filed in this court on May 14, 1904, and was submitted at this term on the record, no briefs having been filed.
We have examined the indictment, the instruction of the court that were excepted to, and the judgment and sentence, and we are unable to perceive any error which would warrant a reversal of the case; and upon the authority of White v. *Page 194 The Territory, 11 Okla. 172, and Steil v. The Territory,4 Okla. 497, the judgment of the court below is affirmed.
Pancoast, J., who presided in the court below, not sitting; Beauchamp, J., absent; all the other Justices concurring.